Citation Nr: 0410548	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 1944 to June 
1946.

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, that granted service connection for hearing loss 
of both ears and assigned a noncompensable evaluation.  The 
veteran has appealed to the Board of Veterans' Appeals (Board) for 
a compensable rating.

The veteran testified before the undersigned member of the Board 
in September 2003.  During the hearing, the veteran raised the 
issue of service connection for tinnitus.  This is referred to the 
RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran of 
any further action required on his part.


REMAND

During the veteran's September 2003 hearing before the undersigned 
Veterans Law Judge sitting at the RO, the veteran testified that 
his hearing had worsened since his June 2002 audiometry 
evaluation.  The representative requested a current VA 
examination.  In order to ensure that the veteran has every 
opportunity to establish his claim, the Board finds that a 
contemporaneous VA examination is warranted in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the appropriate release of 
information forms in order to obtain copies of any VA or private 
medical records pertaining to treatment for his hearing loss 
subsequent to June 2002.  

2.  A VA examination should be conducted by an audiologist to 
determine the severity of the bilateral hearing loss.  In addition 
to an audiological examination all tests deemed necessary should 
be performed.  The claims file should be made available to the 
examiner in conjunction with the examination.

3.  Thereafter the RO should re-adjudicate the veteran's claim.  
If the benefit sought is not granted, the veteran and his 
representative should be provided with a supplemental statement of 
the case (SSOC) and an opportunity to respond.  The case should 
then be returned to the Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



